DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022 has been entered.
EXAMINER’S AMENDMENT
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Angela Parsons on March 11, 2022.
	In claims:
Claim 14. (amended) A non-naturally occurring pennycress mutant plant having an
increased level of a polyunsaturated fatty acid, as compared to a corresponding wild type
pennycress plant, wherein said non-naturally occurring pennycress mutant plant comprises:
a) a modified nucleic acid encoding a modified TAGI polypeptide, wherein said
modified TAG1 polypeptide has a reduced expression level or reduced polypeptide activity,
wherein the non-modified TAG1 polypeptide comprises the amino acid sequence set forth in
, and wherein said reduced expression level or reduced polypeptide activity of said modified TAG1 polypeptide is due to mutations within endogenous genomic nucleic acid sequence encoding wild type SEQ ID NO: 2; and
b) a modified nucleic acid encoding a modified FAE1 polypeptide, wherein said
modified FAE1 polypeptide has a reduced expression levels or reduced polypeptide activity,
wherein the non-modified FAE1 polypeptide comprises the amino acid sequence set forth in
SEQ ID NO:34, and wherein said reduced expression level or reduced polypeptide activity of said modified FAE1 polypeptide is due to mutations within endogenous genomic nucleic acid sequence encoding wild type SEQ ID NO: 34.
Claim 15. (amended) The non-naturally occurring pennycress mutant plant of claim
14, wherein said polyunsaturated fatty acid is linolenic acid, and wherein said non-naturally occurring pennycress mutant plant produces oil having from 22 mole % to 35 mole % of said linolenic acid.
Claim 16 (amended) The non-naturally occurring pennycress mutant plant of claim
14, wherein said polyunsaturated fatty acid is linoleic acid, and wherein said non-naturally occurring pennycress mutant plant produces oil having from 30 mole % to 45 mole % of said linoleic acid.
Claim 19. (amended) A non-naturally occurring mutant seed produced by the non-naturally occurring pennycress mutant plant of claim 14, wherein said seed comprises a) the modified nucleic acid encoding the modified TAG1 polypeptide and b) the modified nucleic acid encoding the modified FAE1
polypeptide.

Conclusions
3.	Claims 14-17 and 19 are allowed.

/VINOD KUMAR/Primary Examiner, Art Unit 1663